Citation Nr: 1435095	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  13-21 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for left shoulder impingement syndrome.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.C.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1954 to October 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues remaining on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his May 7, 2014, Board hearing the Veteran requested withdrawal of his appeal for entitlement to service connection for ischemic heart disease.

2.  At his May 7, 2014, Board hearing the Veteran requested withdrawal of his appeal for entitlement to service connection for left shoulder impingement syndrome.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for ischemic heart disease by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for left shoulder impingement syndrome by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeals for entitlement to service connection for ischemic heart disease and left shoulder impingement syndrome and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.





ORDER

The appeal for entitlement to service connection for ischemic heart disease is dismissed.

The appeal for entitlement to service connection for left shoulder impingement syndrome is dismissed.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his remaining claims in May 2011 and July 2012.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

The Board notes that in June 2011, the service department reported that the Veteran's service treatment records were believed to have been lost due to fire at a government records management facility and that there were no available treatment or Office of the Surgeon General records.  In such cases, there is a heightened duty to assist the veteran in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The Veteran was advised of these matters and requested to provide additional information for further VA assistance in obtaining evidence in support of his claims in May 2012 and December 2012.

The Board also notes that VA records show the Veteran failed to report for a scheduled examination in January 2013, but that in May 2014 he reported having informed VA that he would be out of state and requested that he be scheduled for an examination in Texas.  The Board finds good cause has been shown for his failure to report.  When a Veteran, without good cause, fails to report to an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (2013).  

The Veteran contends that he had bilateral hearing loss and tinnitus as a result of noise exposure on the firing range during active service with a period of temporary hearing loss and ringing in the ears.  His service discharge report shows he received awards for marksmanship with the M-1 rifle and carbine and a sharpshooter award for the M-2 carbine.  His exposure to firing range noise during active service is conceded.  At his hearing in May 2014, he reported having had ear infections prior to service and that he had not complained of hearing loss during active service.  He reported, in essence, that he first noticed hearing loss approximately eight years after service when he was in his thirties.  He testified that he had worked in materials and shipping at General Motors and that he had been provided a special telephone because of his hearing loss.  

Private treatment records dated in December 1975 noted a myringotomy was performed on the right ear and that examination revealed a perforation to the left ear.  Records dated in December 1987 noted he had bilateral hearing aids.  Subsequent diagnoses included sensorineural hearing loss, mixed conductive and sensorineural hearing loss, otitis externa, and ottorrhea.  A report dated in 2000 noted that the Veteran's bilateral hearing loss was most likely hereditary.  The Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues remaining on appeal.  He should be specifically requested to provide information as to any audiology examinations he received as a result of his employment with General Motors.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, schedule the Veteran for a VA audiology examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that his bilateral hearing loss and/or tinnitus were incurred or aggravated as a result of service.  The examiner should address the relevant evidence of record, to include the Veteran's reported firing range noise exposure during active service.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


